UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4159


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN MITCHELL EADES, a/k/a EZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:13-cr-00504-GRA-1)


Submitted:   September 15, 2014          Decided:   September 26, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Derek J. Enderlin, ROSS & ENDERLIN, P.A., Greenville, South
Carolina, for Appellant.   Elizabeth Jean Howard, Assistant
United   States Attorney, Greenville,  South Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin       Eades       appeals      the       district       court’s    judgment

sentencing him to 120 months’ imprisonment following his guilty

plea   to    possession         of    a    firearm       by     a    convicted       felon,     in

violation      of    18    U.S.C.         §§    922(g)(1),          924(e)    (2012).          The

Government has moved to dismiss Eades’s appeal pursuant to the

waiver of appellate rights to which he agreed at his sentencing.

Eades contends that his waiver is voidable, he did not knowingly

and intelligently waive his right to appeal, his guilty plea is

void, and his trial counsel was ineffective for advising him to

agree to the appeal waiver.                     We grant the motion in part, and

dismiss the appeal except to the extent Eades raises ineffective

assistance claims outside the scope of the waiver.                                   As to the

claims outside the scope of the waiver, we affirm.

             We     reject       Eades’s        contention          that     his    waiver      is

voidable     for      inadequate          or    improper        consideration.                Eades

received     valuable      consideration              when    the     Government,        in   good

faith,      forbore       its    pursuit         of     the     Armed      Career     Criminal

sentencing enhancement under 18 U.S.C. § 922(e), regardless of

whether     Eades     might      ultimately           have    prevailed      on    the    issue.

Moreover,      the     Government’s            forbearance          does     not     constitute

illegal consideration because the Government merely agreed not

to pursue the enhancement.                     Cf. United States v. Williams, 488
F.3d 1004,      1011     &    n.9    (D.C.         Cir.     2007)    (holding       that     the

                                                 2
Government likely could not agree to a plea bargain which would

directly circumvent a mandatory minimum).                Thus, we turn to the

waiver itself.

             A waiver will preclude an “appeal[] [of] a specific

issue if . . . the waiver is valid and . . . the issue being

appealed is within the scope of the waiver.”                  United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                “An appellate waiver

is valid if the defendant knowingly and intelligently agreed to

[waive the right to appeal].”                United States v. Manigan, 592
F.3d 621, 627 (4th Cir. 2010).           To determine whether a waiver is

knowing    and      intelligent,   we    examine    “the      totality    of    the

circumstances.”         Id. (internal quotation marks omitted).                  We

review de novo whether a defendant validly waived his right to

appeal.    Id.

             Upon    review   of   the   record,    we     conclude      that   the

district     court    adequately   explained      the    implications      of   the

waiver at Eades’s sentencing.                Eades twice confirmed that he

understood the waiver as explained.              See Blackledge v. Allison,

431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry

a   strong    presumption     of   verity.”).           The   fact    that      this

explanation took place at the sentencing, instead of the Fed. R.

Crim. P. 11 colloquy, is irrelevant.               Therefore, we grant the

Government’s motion in part and dismiss Eades’s appeal to the

extent that he challenges his sentence.             We also dismiss Eades’s

                                         3
appeal to the extent that he challenges the validity of his

plea, as those claims are barred by the waiver.

            By contrast, Eades’s claims of ineffective assistance

of trial counsel are not barred by the waiver, so we deny the

Government’s motion to dismiss as to those claims.                 See Manigan,
592 F.3d at 627; United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005) (stating ineffective assistance claims following

guilty     plea   cannot    be      waived);    see       also   Strickland     v.

Washington, 466 U.S. 668, 688, 694 (1984) (providing standard).

Nevertheless, ineffective assistance of counsel claims are not

generally    cognizable     on   appeal     unless    ineffective    assistance

“conclusively     appears    from    the    record.”        United   States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                   We decline to

review Eades’s ineffective assistance claims on direct appeal

because ineffective assistance does not conclusively appear on

this record.      Eades must bring his claim — if at all — in a 28

U.S.C. § 2255 motion in order to allow for adequate development

of the record.     See United States v. Baptiste, 596 F.3d 214, 216

n.1 (4th Cir. 2010).

            Accordingly, we dismiss the appeal as to those claims

within the scope of the appeal waiver, and affirm the remainder

of   the   district   court’s     judgment.          We   dispense   with     oral

argument because the facts and legal contentions are adequately



                                        4
presented in the materials before this court and argument would

not aid the decisional process.

                                             DISMISSED IN PART;
                                               AFFIRMED IN PART




                                  5